Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
§112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is clear that claim 1 requires

    PNG
    media_image1.png
    152
    322
    media_image1.png
    Greyscale

But it is unclear whether the “or” variant of the “and/or” phrase at the third-to-last line of the claim has the effect of requiring as few as one of the following “wherein” clauses:

    PNG
    media_image2.png
    47
    637
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    151
    823
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    98
    899
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    162
    896
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    106
    894
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    101
    898
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    104
    872
    media_image8.png
    Greyscale

This ground of rejection may be overcome by amending “and/or” to -- and --.
	Please note that as a matter of claim construction, the examiner does not deem the clause

    PNG
    media_image9.png
    97
    892
    media_image9.png
    Greyscale

to be indefinite.  The examiner construes1 that clause to mean, “at least one segment part has at least one edge or at least one projection or both at least one edge and at least one projection to enable a stable arrangement of the segment parts by positive locking.  
	Recitation of “the at least two segment parts”(as in claim 2, for example) and “the at least one segment part” (as in claim 6) is inherently unreasonably confusing at least for the reason that “at least one segment part” overlaps “at least two segment parts” for all segment parts greater than or equal to two.  Applicant is encouraged to denote these two claims recitals by a distinguishing adjective, e.g., “first segment part” and “second segment part,” or similar claim drafting device, preferably with reliance on textual support in the specification.   
	Per claim 10, it is unclear whether the “at least two interleaved … columns” recited in claim 8 necessarily comprise each of the “first … column” and the “second … column” or whether, in the alternative, a device within the scope of claim 10 must have at least two interleaved columns, a first column, and a second column. 

	Claims 1 – 20 would be allowable if amended to overcome the rejections and/or objections noted above.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
    

    
        1 If Applicant disputes the examiner’s claim construction of this or any other claim recital, it behooves Applicant to raise that issue in the formal response immediately following any Office communication in which such construction may be made lest any such claim construction objection be waived and estoppel possibly attach.